416 F.2d 1235
UNITED STATES of America, Plaintiff-Appellee,v.Joseph PEDRERO, Defendant-Appellant.
No. 27420 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Oct. 6, 1969.

Andrew J. Garcia, Jr.  (Ct.Apptd.), Tampa, Fla., for appellant.
Edward F. Boardman, U.S. Atty., Robert B. McGowan, Asst. U.S. Atty., Tampa, Fla., for appellee.
Before COLEMAN, SIMPSON and CARSWELL, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 409 F.2d 804, Part I (5th Cir. 1969).


2
In light of Blake v. United States, 407 F.2d 908 (5th Cir. 1969), and United States v. Meadows, 412 F.2d 860 (5th Cir., opinion dated August 1, 1969), the judgment of the district court is reversed and remanded for a new trial.  The definition of insanity pronounced by the Blake decision was given only prospective application, except that the new standard was made applicable to all cases then on appeal which involved the defense of insanity.  The present case falls within that category since notice of appeal was filed on February 13, 1969, and the Blake opinion was rendered on February 12, 1969.


3
Reversed and remanded.